Examiner’s Comments
Instant office action is in response to communication filed 8/15/2022.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 103 has been considered and is persuasive therefore the previously filed 35 U.S.C. 103 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1-24 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “receiving, at a client system containing a browser, a request to authenticate a user for the healthcare data management system, wherein the healthcare data management system provides access, via the browser, to electrocardiogram (ECG) data of multiple patients and data surrounding detected cardiac event; authenticating the user, at the client system, for an application associated with the ECG data, and in response maintaining a login token relating to the authenticated user at the client system; selecting a role, for the user, and in response maintaining an authorization token relating to the selected role at the client system; and initiating a session for the user in the healthcare data management system, comprising: generating an encrypted session cookie relating to the user and the session; storing the encrypted session cookie at the client system; and periodically updating a timestamp for the encrypted session cookie.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Casati et al. (US Pre-Grant Publication No: 2003/0149714) teaches “A method of assigning resources to nodes in a workflow. In one embodiment, a plurality of nodes are defined. Each of the nodes is a task to be executed within the workflow. In the present embodiment, resources are defined to perform the execution of the nodes. In the present embodiment, a set of data items is stored. The stored data items comprise variables pertaining to workflow execution in the workflow. In the present embodiment, those defined resources are assigned to execute each of the nodes, according to a set of rules. In the present embodiment, the set of rules is for controlling the execution of the workflow.” but does not teach the indicated subject matter above.
Another art of record Barcley (US Patent No: 6704732) teaches “A website is monitored to determine for each of the current web clients currently visiting the site, whether the client is currently located at one of a set of monitored entities of the site. This set of monitored entities may simply be every page of the site. The determination; of whether a client is currently located at a monitored entity is done, for example, by maintaining a database listing all current clients and holding, for each client, a list of the last preceding files requested by the client and the time of the last file request. The database is then periodically interrogated to ascertain for each client whether it is currently at a monitored entity, this information then being used to generate an output indicative of the current distribution of clients across the monitored entities.” but also does not teach the indicated subject matter above.
Another art of record Bailey (US Pre-Grant Publication No: 2017/0070517) teaches “Techniques for detecting application program spoofing. The techniques include: receiving a communication from an application program executing on a client device different from the at least one computer; identifying from the communication an asserted identity of the application program; and verifying the asserted identity of the application program at least in part by: interacting with the client device to obtain additional information about the application program, and determining whether the additional information about the application program is consistent with the asserted identity of the application program.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492